UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-4809



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


REGINALD CORTEZ BOYD, JR.,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   James R. Spencer, Chief
District Judge. (CR-05-22)


Submitted:   October 31, 2006           Decided:    February 15, 2007


Before MOTZ, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael S. Nachmanoff, Acting Federal Public Defender, Alexandria,
Virginia, for Appellant. Paul J. McNulty, United States Attorney,
Brian Lee Whisler, Olivia N. Hawkins, Assistant United States
Attorneys, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Reginald Cortez Boyd, Jr. appeals his convictions and

sentence      after    a    jury     trial      for    possession         with    intent    to

distribute five grams or more of cocaine base, in violation of 21

U.S.C. § 841, possession with intent to distribute marijuana, in

violation of 21 U.S.C. § 841, and possession of a firearm in

furtherance of a drug trafficking crime, in violation of 18 U.S.C.

§ 924(c).       Boyd asserts that there was insufficient evidence to

support his convictions, the district court erred in refusing to

give    supplemental        jury     instructions,           and        his    sentence    was

unreasonable.         We affirm.

              To determine if there was sufficient evidence to support

a conviction, this court considers whether, taking the evidence in

the light most favorable to the Government, substantial evidence

supports the jury’s verdict. United States v. Wills, 346 F.3d 476,

495    (4th   Cir.     2003),      cert.   denied,         124    S.    Ct.    2906   (2004).

Substantial      evidence       is    defined         as   “that       evidence    which    ‘a

reasonable finder of fact could accept as adequate and sufficient

to support a conclusion of a defendant’s guilt beyond a reasonable

doubt.’”      United States v. Newsome, 322 F.3d 328, 333 (4th Cir.

2003) (quoting United States v. Burgos, 94 F.3d 849, 862-63 (4th

Cir.    1996)    (en       banc)).         We    review          both    the     direct    and

circumstantial evidence and accord “the [G]overnment the benefit of

all reasonable inferences from the facts proven to those sought to


                                           - 2 -
be established.”       United States v. Tresvant, 677 F.2d 1018, 1021

(4th Cir. 1982).

            In reviewing claims of sufficiency of the evidence,

“[t]he relevant question is not whether the appellate court is

convinced of guilt beyond a reasonable doubt, but rather whether,

viewing the evidence in the light most favorable to the government,

any rational trier of facts could have found the defendant guilty

beyond a reasonable doubt.           Tresvant, 677 F.2d at 1021.             Boyd

maintains that he had no knowledge of the drugs or firearm found in

his   car   and    that    the   government’s   evidence      does   not   prove

otherwise.        Possession may be actual or constructive.                United

States v. Rusher, 966 F.2d 868, 878 (4th Cir. 1992).             “A person has

constructive possession of a narcotic if he knows of its presence

and has the power to exercise dominion and control over it.”

United States v. Schocket, 753 F.2d 336, 340 (4th Cir. 1985).

Possession    “may    be    established   by    direct   or    circumstantial

evidence.”    Id.; United States v. Wright, 991 F.2d 1182, 1187 (4th

Cir. 1993).   We find, viewing all of the evidence in the light most

favorable to the government, that there was sufficient evidence

that Boyd constructively possessed the drugs and firearm found in

his car.

            Next, Boyd asserts that the district court erred in

refusing to give supplemental jury instructions.                We review the

decision to give, or not to give, a jury instruction and the


                                     - 3 -
content of that instruction for an abuse of discretion.                 United

States v. Burgos, 55 F.3d 933, 935 (4th Cir. 1995).              The district

court’s refusal to grant a requested jury instruction is reversible

error only if the proffered instruction, “(1) was correct; (2) was

not substantially covered by the court’s charge to the jury; and

(3) dealt with some point in the trial so important, that failure

to   give   the    requested      instruction   seriously   impaired      the

defendant’s ability to conduct his defense.”            United States v.

Lewis, 53 F.3d 29, 32 (4th Cir. 1995) (internal quotation marks and

citations omitted).      Boyd has not met the above requirements for

error.      Both    of   Boyd’s     requested   jury   instructions       were

substantially      covered   by    the   court’s   charge   to    the    jury.

Accordingly, we find that the district court did not abuse its

discretion in refusing Boyd’s requested modifications.

            Finally, Boyd argues that his sentence was unreasonable

because the district court did not provide an explanation of its

reasons for selecting the sentence and because it implicitly

adopted the government’s position that a sentence within the

advisory guideline range was reasonable.

            After United States v. Booker, 543 U.S. 220 (2005), a

sentencing court is no longer bound by the range prescribed by the

sentencing guidelines, but still must calculate and consider the

guideline range as well as the factors set forth in 18 U.S.C. §

3553(a) (2000).      United States v. Hughes, 401 F.3d 540, 546 (4th


                                    - 4 -
Cir. 2005).      We will affirm a post-Booker sentence if it is both

reasonable and within the statutorily prescribed range.                        Id.

            A    sentence         within     a    properly    calculated       advisory

guideline range is presumptively reasonable.                      United States v.

Green, 436 F.3d 449, 457 (4th Cir.), cert. denied, 126 S. Ct. 2309

(2006).    This presumption can only be rebutted by a showing that

the sentence is unreasonable when measured against the factors

under 18 U.S.C. § 3553(a) (2000).                United States v. Montes-Pineda,

445 F.3d 375, 379 (4th Cir. 2006), petition for cert. filed, __

U.S.L.W.    __   (July      21,    2006)     (No.   06-5439).         Procedurally,    a

district court must:         (1) properly calculate the sentencing range;

(2) determine whether a sentence within the range adequately serves

the   §    3553(a)     factors;        (3)       implement    mandatory     statutory

limitations;     and       (4)    explain     its   reasons     for     selecting    the

sentence, especially a sentence outside the range. Green, 436 F.3d

at 455-56.

            While      a    district       court    must     consider    the    various

§ 3553(a) factors and explain its sentence, it need not explicitly

reference § 3553 or discuss every factor on the record.                          United

States v. Johnson, 445 F.3d 339, 345 (4th Cir. 2006).                          This is

particularly the case when the court imposes a sentence within the

applicable guideline range.*               Id.      In determining whether there


      *
      We note that while Boyd’s sentence was for 211 months, it is
still effectively within the advisory guideline range of 151-188
months as determined by the sentencing court.      The 211 months

                                           - 5 -
has been an adequate explanation, we do not “evaluate a court’s

sentencing statements in a vacuum”; rather, the context surrounding

a court’s explanation “may imbue it with enough content for [the

Court] to evaluate both whether the court considered the § 3553(a)

factors and whether it did so properly.”         Montes-Pineda, 445 F.3d

at 381.   We find the record reflects that the district court here

adequately and properly considered all of the sentencing factors.

We therefore find Boyd’s sentence was reasonable.

            Accordingly,   we   affirm    both   Boyd’s   convictions   and

sentence.    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                 AFFIRMED




included the statutory mandatory minimum of an additional sixty
months, pursuant to 18 U.S.C. § 924(c).

                                  - 6 -